Citation Nr: 1121770	
Decision Date: 06/06/11    Archive Date: 06/20/11

DOCKET NO.  09-15 265A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for functional bowel syndrome with intermittent diarrhea.

2.  Entitlement to an initial compensable evaluation for hemorrhoids.

3.  Entitlement to service connection for a heart disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1976 to June 1979.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in March 2007 and December 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, and New Orleans, Louisiana, respectively.  The Veteran's claims file is in the jurisdiction of the New Orleans RO.

The Veteran requested a video-conference hearing in connection with his appeal.  The hearing was scheduled and subsequently held in February 2011.  The Veteran and his spouse testified before the undersigned Acting Veterans Law Judge (AVLJ) and the hearing transcript is of record.  

The issues of (1) entitlement to an initial compensable evaluation for hemorrhoids and (2) entitlement to service connection for a heart disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

On February 15, 2011, prior to the promulgation of a decision in the appeal, the Veteran requested on the record at the February 15, 2011, Board hearing withdrawal of the appeal for entitlement to an evaluation in excess of 30 percent for functional bowel syndrome with intermittent diarrhea.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran on the issue of entitlement to an evaluation in excess of 30 percent for functional bowel syndrome with intermittent diarrhea are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the Veteran or by his authorized representative.  Id.  

On February 15, 2011, prior to the promulgation of a decision in the appeal, the Veteran requested on the record at the Board hearing withdrawal of the appeal for entitlement to an evaluation in excess of 30 percent for functional bowel syndrome with intermittent diarrhea.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this appeal as to this issue and it is dismissed.


ORDER

The issue of entitlement to an evaluation in excess of 30 percent for functional bowel syndrome with intermittent diarrhea is dismissed. 



REMAND

A. Hemorrhoids

The Veteran contends that his service-connected hemorrhoids are worse than initially rated and that he is entitled to a higher disability rating.  The Veteran was originally awarded service connection for hemorrhoids associated with functional bowel syndrome with intermittent diarrhea in a rating decision issued in December 2007.  The RO evaluated the Veteran's disability as non-compensably disabling under 38 C.F.R. § 4.114, Diagnostic Code 7336, effective May 22, 2007.  The Veteran was notified of this decision, provided his appellate rights, and perfected an appeal on this claim.

VA has a duty to assist Veterans to obtain evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The United States Court of Appeals for Veterans Claims (Court) has held that when a Veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).

Here, the Board finds that a new VA examination is warranted as the Veteran has not been afforded a VA examination for his hemorrhoids since November 2007 and pertinent medical evidence and hearing testimony suggesting a possible increase in severity has been received since that time.  See May and July 2008 private treatment records from E. Kandil, M.D.  Thus, the Veteran should be provided a new VA examination to ascertain the nature and severity of his service-connected hemorrhoids.


B.  Heart Disorder

Preliminarily, the Veteran had active service from May 1976 to June 1979.  The Veteran also testified that he had service in the Army Reserves from 1980 to 1996.  See Transcript, p. 3.  It is unclear from the record the extent to which efforts have been made to obtain outstanding service treatment records (STRs) and service personnel records (SPRs) from this period of service.  On remand, therefore, the appropriate service department or Federal agency should be contacted to verify the Veteran's dates of service in the Army Reserves.  An attempt should also be made to obtain a complete copy of the Veteran's STRs and SPRs for this period of service.

STRs associated with the claims file reveal that the Veteran presented to sick call on several occasions in June 1976 with subjective complaints of chest pain.  These symptoms were exacerbated by deep breathing or by performing physical training.  The impression was pleuritic chest pain vs. chest wall.  He was also diagnosed as having muscular pain.  Subsequent episodes of chest pain in January, July, and November 1977 were attributed to gastritis or viral syndrome.  Examination of the Veteran's chest and heart, along with electrocardiogram (EKG) testing, was normal at that time.  The Veteran returned to a VA medical facility in October 1987 with subjective complaints of chest pain since that morning.  A chest x-ray was normal.  The impression was alteration of cardiovascular system due to pain.  

Clinical evaluations and physical examinations performed in May 1979, January 1984, and October 1987 were normal.  It was noted, however, in January 1990 and November 1991, that the Veteran had hypertension, but no other cardiovascular abnormalities were found at that time.

An EKG performed at a VA medical facility in May 1993 was described as abnormal and it was noted that the results showed left ventricle hypertrophy (voltage criteria) and ST elevation.  A notation on the examination report further stated "consider early repol pericarditis or injury."

The Veteran was subsequently diagnosed as having unstable angina and coronary artery disease (CAD) in November 1999 following a heart catheterization procedure.  See December 1999 and May 2005 VA treatment notes and diagnostic reports.  Other pertinent VA treatment records associated with the claims file diagnosed the Veteran as having ischemia and suggested that the Veteran had in the past a myocardial infarction.  See VA treatment records and diagnostic reports dated August 2001, July 2003, and May 2005.  

VA has a duty to assist Veterans to obtain evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A ; 38 § C.F.R. § 3.159.  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green, 1 Vet. App. at 124. To date, however, the Veteran has not been afforded a VA examination to ascertain the nature and etiology of his currently diagnosed heart disorder and its relationship to service, if any.  On remand, therefore, the Veteran should be afforded a VA examination to address this issue.

C.  Both Claims

Testimony associated with the claims file also indicates that the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  See Transcript, p. 26.  To date, however, there has been no attempt to obtain these records and associate them with the Veteran's claims file.  On remand, therefore, the RO/AMC should contact the SSA and request a complete copy of any and all adjudications and the records underlying the adjudications for SSA disability benefits.  If no such records exist, information to that effect should be included in the claims file and the Veteran should be notified. 

The Veteran also receives medical care through VA.  VA is required to make reasonable efforts to help a Veteran obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The RO/AMC should attempt to obtain all VA medical records pertaining to the Veteran that are dated from December 4, 2008.  In addition, the Veteran should be contacted and asked to identify any and all VA and non-VA sources of treatment since discharge from service for his hemorrhoids and heart condition (and residuals thereof) that are not already of record.

Additionally, VA treatment records dated June 2004 indicated that the Veteran was injured on the job while working for the United States Postal Service and that there was "medical evidence" pertaining to this incident.  To date, however, no attempt has been made to obtain these records.  All efforts to obtain these records on remand should be fully documented and the Veteran should be notified if these records do not exist or cannot be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any and all VA and non-VA sources of treatment for his hemorrhoids since May 2007 and his heart disorder since discharge from active service that are not already of record.  In particular, the Veteran should provide, or authorize VA to obtain, any such pertinent private records, which are not already of record, including but not limited to those from the Tulane University Hospital and Clinic and/or E. Kandil, M.D.  All efforts to obtain these records should be fully documented.  If these records do not exist or cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).

2.  Contact the appropriate service department and/or Federal agency to verify the Veteran's dates of service in the Army Reserves.  As noted above, the Veteran had confirmed active service from May 1976 to June 1979, but he testified that he had Reserve service from 1980 to 1996.  See Transcript, p. 3.  In addition, obtain a complete copy of the Veteran's service treatment and service personnel records for his period of Army Reserve service.  Facilities that should be contacted include, but are not limited to, the National Personnel Records Center (NPRC), the Records Management Center (RMC) and the Army Human Resources Command (HRC) in St. Louis, Missouri.  See VBA Adjudication Manual, M21-1MR, III.iii.2.B.13.a.  If these records do not exist or cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).

3.  Contact the SSA and request a complete copy of any and all adjudications and the records underlying the adjudications for SSA disability benefits.  All efforts to obtain these records should be fully documented.  If these records cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).

4.  Contact the United States Postal Service and request a complete copy of any and all medical records and/or worker's compensation records pertaining to the Veteran. All efforts to obtain these records should be fully documented.  If these records do not exist or cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010). 

5.  Associate with the claims file relevant VA medical treatment records pertaining to the Veteran dated from December 2008 to the present and any other VA records identified by the Veteran in response to Step One which are not already of record.  All efforts to obtain these records should be fully documented.  If these records do not exist or cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).

6.  After obtaining any outstanding records, schedule the Veteran for a VA examination to assess the current nature and severity of his service-connected hemorrhoids.  The examiner should note in the examination report that the claims file has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report. 

In particular, the examiner must assess the severity of the Veteran's hemorrhoids, and include a discussion as to whether the hemorrhoids are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  The examiner is also asked to indicate whether the hemorrhoid disability is manifested by persistent bleeding with secondary anemia.  The examiner must provide a complete rationale for any stated opinion.  

7.  After obtaining any outstanding records, schedule the Veteran for a VA examination to assess the nature and etiology of his currently diagnosed heart disorder.  The examiner should note in the examination report that the claims file has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report. 

In particular, the examiner is asked to opine as to whether it is at least as likely as not that the Veteran's currently diagnosed heart disorder, including but not limited to coronary artery disease (or any other heart condition diagnosed on examination) is related to his period of active service and/or Reserve service, to include but not limited to, his in-service treatment for chest pain and related complaints.  The examiner should consider the Veteran's complaints of continuity of symptoms since discharge from service.  A complete rationale for any stated opinion is required. 

8.  After the requested examinations have been completed, the examination reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  The examination reports should be returned to the examiner if they are deficient in any manner.

9.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board. 
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
A. JAEGER	
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


